                            SEALE[In»»==m z wmyH
  AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLjC^T2A<iQ19
                                     ARREST WARRANT


                                       INTRODUCTION


        1.     I, Phillip B. Gautney, am a Special Agent with the Federal Bureau ofInvestigation

and an "investigative or law enforcement officer of the United States" within the meaning of 18

U.S.C. § 2510(7). That is, I am an officer ofthe United States who is empowered by law to conduct

investigations of and make arrests for offenses under 18 U.S.C. § 2516.

       2.      I have been employed as a FBI Special Agent since January 2010. I am currently

assigned to the Violent Crime Squad in the Norfolk FBI Field Office in Chesapeake, Virginia. I

have been the principal investigator in federal investigations involving public corruption,

kidnappings, child pornography, narcotics trafficking, and violent gang/criminal enterprise

organizations. The violent gang/criminal enterprise investigations have focused in part on drug

trafficking involving the unlawful transportation and distribution of controlled substances, violent

acts that are used by gang members and drug trafficking organizations (DTOs) to intimidate,

control, and facilitate schemes where the gang/DTO obtains money and territory. Through

experience and training, I have become familiar with the methods and schemes employed by gang

members to obtain and distribute controlled substances. I am also familiar with, and have utilized,

a wide variety of investigative techniques, including but not limited to the development of

cooperating sources. Title III wiretaps, source debriefings, physical surveillance, trash pulls,

controlled purchases, telephone toll record analysis, pen registers, administrative and grand jury

subpoenas, search warrants, and electronic surveillance. As a result of my training and experience,

I am familiar with federal laws. I have conducted and assisted in investigations into the unlawful

possession, possession with intent to distribute, and distribution of controlled substances, and

associated conspiracies, in violation of 21 U.S.C. §§ 841 and 846.
       3.      I make this Affidavit to support a criminal complaint and arrest warrant for LOUIS

SHEPPARD, a/k/a "Pete." On the basis of my familiarity, and on the basis of other information

which I have reviewed and determined to be reliable, I submit that there is probable cause to

believe that LOUIS SHEPPARD, and others known and unknown, have committed, are

committing, and will continue to commit violations of federal laws, including conspiracy to

distribute, distribution, and possession with intent to distribute one kilogram or more of heroin, in

violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A). SHEPPARD is a member and a major

heroin distributor ofthe Perdue Drug Trafficking Organization(DTO). The Perdue DTO operated

and distributed heroin in the Eastern District of Virginia by means of vehicles and buses. The

Perdue DTO trafficked the heroin from the New York area to the Tidewater area where the heroin

was broken down and divided among its co-conspirators for wholesale and street level distribution.

       4.      There are two counts: One count of Conspiracy to Manufacture, Distribute, and

Possess with Intent to Distribute One Kilogram or More ofHeroin,in violation of21 U.S.C.§§ 846

and 841(a)(1),(b)(1)(A); and one count ofPossession with Intent to Distribute 100 Grams or More

of Heroin and Aiding and Abetting,in violation of21 U.S.C. § 841(a)(1),(b)(1)(B), and 18 U.S.C.

§ 2. That second count stems from law enforcement's recovering roughly 800 grams of heroin

distributed by SHEPPARD on June 21,2017, as discussed in paragraphs 10 and 11.

       5.      The following facts are based on my personal involvement in the investigation and

information from written reports, public and law-enforcement database searches, co-conspirator

statements, and discussions with other law-enforcement officers and agents. I have not included

every fact that I know about this investigation, but only those facts necessary to establish probable

cause to issue a criminal complaint and arrest warrants.
                                    PROBABLE CAUSE


A.     Confidential Human Source #1


       6.     Confidential Human Source #1 (CHS-1)is a co-conspirator involved in the Perdue

DTO who is now cooperating in the investigation of SHEPPARD. CHS-1 recently met with FBI

agents and told them that SHEPPARD was one of his/her main sources of supply for heroin for

many years. CHS-1 began purchasing heroin from SHEPPARD in New York City beginning in or

about 2011 and trafficked the heroin to the Eastern District of Virginia for distribution. CHS-1

continued to buy heroin from SHEPPARD until December 2015.

       7.     CHS-1 estimated he/she bought between 200 to 1000 grams ofraw,unmixed heroin

from SHEPPARD at each transaction and then distributed the heroin to DTO members in the

Tidewater area. CHS-1 further stated that he/she bought from SHEPPARD monthly. CHS-1

concluded that he/she bought a total of 12 to 24 kilograms of heroin from SHEPPARD.

       8.     CHS-1 stated the most heroin he/she bought from SHEPPARD at one time was one

kilogram for $65,000 to $70,000 in U.S. Currency. CHS-1 twice purchased that much heroin from

SHEPPARD. CHS-1 believed SHEPPARD'S source of supply for heroin was a

Dominican/Spanish male that resided in the New York City area. CHS-1 advised he/she

consistently coordinated purchasing heroin from SHEPPARD via cellular telephone.

B.     Confidential Human Source #2


       9.     CHS-2, another co-conspirator involved in the Perdue DTO,is also cooperating in

the investigation of SHEPPARD. CHS-2 stated that in December 2016 or January 2017, Rhadu

Schoolfield—a lieutenant in the DTO—^began text-messaging CHS-2 to coordinate narcotic

transactions in New York City. CHS-2 advised that on five or six occasions between January 2017

and June 2017, he/she coordinated transactions between Schoolfield and SHEPPARD.
SHEPPARD used phone number (347) 803-8630 to coordinate all narcotics transactions with

CHS-2.


        10.     CHS-2 stated the first transaction involved 125 grams of raw heroin and the last

transaction, on June 21, 2017, involved roughly 800 grams of raw heroin. CHS-2 advised he/she

coordinated purchasing heroin from SHEPPARD via cellular telephone. CHS-2 also stated

SHEPPARD would deliver the heroin in a plastic shopping bag. SHEPPARD could obtain large

amounts of heroin in a short period of time.

        11.     CHS-2 advised that on June 21, 2017, Schoolfield traveled from the Norfolk,

Virginia area via "Chinese Bus" to CHS-2's residence in New York City. Once Schoolfield

arrived, CHS-2 contacted SHEPPARD via cellular telephone. SHEPPARD delivered a plastic

shopping bag containing heroin just outside CHS-2's residence. CHS-2 exchanged U. S. currency

provided by Schoolfield for the plastic bag. CHS-2 then transferred the bag of heroin to

Schoolfield.


C.      Arrests. Searches, and Seizures


        12.    On June 22, 2017, electronic surveillance revealed that Schoolfield traveled back

to the Norfolk, Virginia area via "Chinese Bus." Once in Norfolk, Schoolfield was observed by

the investigative team getting offthe bus and placing a bag in the trunk ofa white Chevrolet Impala

and getting into the front passenger side ofthe vehicle. The surveillance team followed the vehicle,

and a member of the Virginia State Police and members of the Chesapeake Police Department

initiated a vehicle stop for a broken left tail light and for speeding.

        13.     A Chesapeake Police K-9 positively alerted on the vehicle, and all occupants were

removed fi-om inside in the vehicle. Officers then searched the vehicle and recovered roughly 822

grams ofraw heroin from inside the bag that investigators previously observed Schoolfield place
in the trunk. Additionally, a small clear plastic baggy containing a grey substance was found in the

center console ofthe vehicle. The Virginia State Lab later tested the suspected drugs and confirmed

the presence ofheroin. Schoolfield admitted to buying the 822 grams of heroin from CHS-2. CHS-

2,in turn, admitted to buying the 822 grams ofheroin from SHEPPARD on behalfof Schoolfield.

        14.    Through an administrative subpoena to AT&T in December 2017, investigators

determined that telephone number(347)803-8630 was subscribed to SHEPPARD,who resided at

79 St. Nicholas Place, Apartment 5B, New York, New York 10032. Telephone records confirm

that CHS-2 had coordinated with phone number(347)803-8630 the transaction involving the 800

grams of heroin.

        15.    In August 2017,thirteen(13) members of the DTO supplied by SHEPPARD were

arrested in Georgia, New York,and Virginia. Law enforcement also executed ten search warrants

on DTO properties and recovered more than $110,000 in U.S. Currency,ten firearms, ammunition,

heroin, and several vehicles. Additionally, CHS-2 was arrested with more than $60,000 in U.S.

Currency.

        16.    Shortly thereafter, SHEPPARD discontinued use of his phone utilizing(347)803-

8630.


        17.    All the Perdue DTO co-conspirators later pleaded guilty or were convicted at trial

for their part in the heroin-trafficking conspiracy. To date, the aggregate sentences for the DTO

members are Life for Perdue himself and more than 205 years in prison for the other DTO

members.


                                         CONCLUSION


        18.    Based on the above facts, there is probable cause to believe that LOUIS

SHEPPARD conspired with known and unknown co-conspirators in a conspiracy to manufacture
distribute, and possess with intent to distribute one kilogram or more of heroin, in violation of 21

U.S.C. §§ 846 and 841(a)(1),(b)(1)(A), and that he possessed with intent to distribute and aided

and abetted possession with intent to distribute 100 grams or more of heroin, in violation of 21

U.S.C. § 841(a)(1),(b)(1)(B), and 18 U.S.C. § 2. So I ask the Court to issue a criminal complaint

and arrest warrant for him.


       Further your affiant sayeth naught.


                                               Qu'e 'h. C,^ju7
                                              Phillip
                                                lillin B. Gautney,
                                                          Gautnev, Special Agent C7
                                              Federal Bureau ofInvestigation
Read andj®   lewed:




         Jackson
Assistant United States Attorney




       Subscribed and sworn to before me this            day of March 2019.




                                                 IITED STATES MAGISTRATE JUDGE
                                              Norfolk, Virginia
